This is a writ of error to secure reversal of a judgment of the criminal court of Cook county entered pursuant to the mandate of this court. (People v. Panczko et al., 381 Ill. 625.) Plaintiff in error contends he is entitled to be resentenced under the Parole Act as amended in 1943.
The facts of this case are the same as those in People v.Panczko, ante, p. 398, decided at this term. The questions raised are the same. Both plaintiff in error here and Panczko were tried, convicted and sentenced at the same trial and on the same charge of burglary. The causes were sent back in both cases for resentence under the holding in People v. Montana, 380 Ill. 596. Plaintiff in error concedes that he was resentenced in conformity with the statute in force at the time of the original sentence but insists he is entitled to the benefit of the 1943 amendment to the Parole Act, (Ill. Rev. Stat. 1943, chap. 38, par. 802,) which provides that the trial court, in imposing *Page 403 
sentence, shall fix a minimum and maximum sentence to be served by the person convicted of a crime coming within the provision of the act.
As questions raised here are decided in People v. Panczko,ante, p. 398, that ruling is controlling here. It is not necessary to enter into a rediscussion of them. The judgment of the trial court is affirmed.
Judgment affirmed.